586 N.W.2d 777 (1998)
Andrew THOMAS, Respondent,
v.
ASAAD, INC., d/b/a Tony's Food Market and Minnesota Assigned Risk Plan/Berkley Administrators, Relators, and
Michael A. Appleman, M.A./University Avenue Psychological Center, and John K. Valenti, D.C./Town Center Chiropractic, Intervenors, and
Noran Neurological Clinic, Potential Intervenor/Medical Provider.
No. C5-98-1759.
Supreme Court of Minnesota.
December 15, 1998.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed September 16, 1998, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $400 in attorney fees.
BY THE COURT:
Joan Ericksen Lancaster
Joan Ericksen Lancaster
Associate Justice